DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

References Cited but not Relied Upon
As to references cited but not relied upon:
Dawson, Grice, and Alexander; Effect of maturation on the indigenous δD signatures of individual hydrocarbons in sediments and crude oils from the Perth Basin (Western Australia), discloses separation of diastereomers of pristane and appears pertinent to Applicant’s disclosure.
Dawson, Grice, Alexander, and Edwards; The effect of source and maturity on the stable isotopic compositions of individual hydrocarbons in sediments and crude oils from the Vulcan Sub-basin, Timor Sea, Northern Australia, discloses separation of diastereomers of pristane and phytane and appears pertinent to Applicant’s disclosure.
Frysinger and Gaines; Separation and identification of petroleum biomarkers by comprehensive two-dimensional gas chromatography, discloses separation and identification of petroleum biomarkers and appears pertinent to Applicant’s disclosure.

Reasons for Allowance
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a method for separating diastereomers of pristane in isoprenoid hydrocarbons comprising injecting the pristane standard sample into an Agilent 7890 gas chromatograph equipped with a 7000B triple quadrupole mass spectrometer for GC/MS/MS analysis; wherein a chromatographic column is a 30 m x 0.32 mm x 0.25 µm Rt-βDEXcst chiral chromatographic column, a carrier gas of the Agilent 7890 gas chromatograph is helium with a constant flow rate of 0.8 mL/min; and mass spectrometry conditions are an ionization energy is 70 eV; an ion source temperature is 230 °C, and a scanning mass range 80-300 amu, when considered in combination with the other limitations as recited in the instant claim.
In particular, Spaak et al. Advances on the separation of crocetane and phytane using GC-MS and GC x GC-TOFMS (hereafter Spaak), considered to be the closest available prior art, is considered to teach various limitations of Applicant’s claimed invention including the use of an Agilent gas chromatograph (see pages 2 and 3 under heading “2.3 GC-MS” regarding the GC-MS analysis performed with an HP-6890A gas chromatograph that is interfaced to an HP-5973 mass selective detector), a carrier gas being helium (see page 3 under heading “2.3 GC-MS”), a heating program (see page 3 under heading “2.3 GC-MS”), and a mass spectrometer operating at 70 eV electron ionization (see page 3 under heading “2.6 TOFMS”), but does not explicitly teach or the specifically claimed method steps as recited by Applicant in claim 11 which requires an Agilent 7890 gas chromatograph, the helium carrier gas flowing with a constant flow rate of 0.8 mL/min, a heating program of the chiral chromatographic column being set with initial temperature 100 °C for 5 min, rising to 120 °C at 1 °C/min, and 120 °C for 20 min, as well as a mass spectrometer that is a 7000B triple quadrupole mass spectrometer wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856